Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
1.	The following is a non-final, First Office Action on the merits.  Claim 26-57 are pending.  Claims 1-25 have been canceled by the Applicant.  	
Examiner notes:
2.	Independent claims 26, 47, 52 and 55 as a whole recites a combination of limitations (similar with patent US 11,250,474 B2) that has been found as allowable.  However, independent claims 26, 47, 52, 55 and their independency are rejected under 101 below.  Further, claims 52-57 are also rejected under 112(b) below.    
Claim Rejections - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

	Claims 52-57 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention:
	Independent claim 52:  Initially, the preamble recites: “a targeted advertisement to an interface of a computing device”.  However, step 6 then recite: “delivering the targeted advertisement to an interface of the computing device …..”.  The scope of these limitations are confusing since it is unclear whether “an interface of the computing device” in step 6 is referring back to “an interface of a computing device” in the preamble?  Appropriated correction is required.     
Independent claim 55:  Initially, the preamble recite: “a targeted advertisement to an interface of a computing device”.  However, step 8 then recite: “delivering the targeted advertisement to an interface of the computing device… ”.  The scope of these limitations are confusing since it is unclear whether “an interface of the computing device” in step 8 is referring back to “an interface of a computing device” in the preamble?  Appropriated correction is required.     
Dependent claims 53-54 and 56-57 are dependent of claims 52 and 55.  Therefore, they are rejected under 35 U.S.C. 112 (pre-AIA ), second paragraph for the same reason as indicated above.
Double Patenting
3.	Claims 26, 47, 52 and 55 are rejected on the ground of nonstatutory double patenting as being unpatentable respectively over claims 1, 19 and 23 of Patent US 11,250,474 B2:
Instant Application: case 17/669,512
Patent 11,250,474 B2
Claims 26, 47, 52 and 55:  
A method of delivering a targeted advertisement to an interface of a computing device, comprising:



receiving financial transaction data from a financial institution, wherein the financial transaction data is associated with a unique consumer identification code (UCIC) assigned by the financial institution, and wherein the UCIC and the financial transaction data do not contain information that reveals the identify of a consumer linked to the UCIC;





creating an advertisement delivery identification code (ADIC) and associating the ADIC with the UCIC assigned by the financial institution;
associating the ADIC with a unique identifier associated with a computing device, wherein the ADIC is associated with the unique identifier when a consumer linked to the UCIC is logged onto a website operated by the financial institution;

receiving one or more criteria for recipients of a targeted advertisement; identifying, via at least one of the ADIC or UCIC, a recipient of the targeted advertisement by matching the financial transaction data with the one or more criteria; 


detecting the unique identifier associated with the computing device; determining that the unique identifier is associated with the at least one of the ADIC or UCIC identified as a recipient of the targeted advertisement; 
delivering the targeted advertisement to an interface of the computing device associated with the at least one of the ADIC or UCIC;



monitoring the delivered targeted advertisement; and
 
recording activity based on the monitored delivered targeted advertisement.
Claims 1, 19 and 23:  A method for selectively delivering consumer-unsolicited internet advertising by an advertising delivery provider to a set of consumers in a pre-existing association with a financial institution, wherein an ad is delivered through a communication platform of the financial institution, including: 

the advertising delivery provider receiving anonymous records from the financial institution identified by anonymous codings for delivery of internet advertising and forming an anonymous relationship between the consumers and the advertising delivery provider, the anonymous codings comprising a unique consumer identification code (UCIC) associated with each consumer and a financial institution identification code (FIIDC) that identifies the financial institution, the anonymous records further comprising consumer records of financial activity and lacking both personal identity information and an indication of a consumer preference for delivery of internet advertising; 

the advertising delivery provider collating, via a processor, the anonymous records in response to a targeted advertising program received from a marketer;

the advertising delivery provider creating identification codes that are unique to the consumers, assigning an identification code to each consumer, and associating the assigned identification code with one specific computing device via which the corresponding consumer is logged into the communication platform of the financial institution, wherein the identification code provides an anonymous identification of the consumer that is linked to the UCIC and the FIIDC; 

the advertisement delivery provider matching the anonymous records to the targeted advertising program and identifying matches by selecting indicators from the consumer records matching the targeted advertising program; the advertising delivery provider creating a list of targeted corresponding anonymous codings associated with the anonymous records identified as matching the targeted advertising program, the list comprising a market segment selected for receipt of an ad comprising the advertising campaign; 

the advertising delivery provider receiving a signal from the financial institution indicative that a determined anonymous coding corresponding to a consumer of the market segment is on the communication platform; 
the advertising delivery provider communicating the ad to the financial institution for display as the unsolicited advertisement to the corresponding consumer via the communication platform of the financial institution in direct response to the financial institution signal and without consumer authorization therefor, and wherein the anonymous relationship is maintained during the communicating; 

the advertising delivery provider monitoring click activity while the ad is displayed to the consumer to determine if the displayed ad has been clicked by the consumer; 

upon determining that the ad has been clicked and the consumer redirected to a website corresponding to the ad or the targeted advertising program, recording the click activity for including in a report generated for the marketer, and if the ad has not been clicked, recording that the ad has not been clicked for including in the generated report.




In summary, claims 1, 19 and 23 of U.S. Patent 11,250,474 B2 teach all the features of claims 26, 47, 52 and 55 of the instant application as indicated in the table above.  Although 1, 19 and 23 of U.S. Patent 11,250,474 B2 has additional underlined features (bold limitations in the table above) such as {A method for selectively delivering consumer-unsolicited internet advertising by an advertising delivery provider to a set of consumers in a pre-existing association with a financial institution, wherein an ad is delivered through a communication platform of the financial institution…; the advertising delivery provider receiving anonymous records from the financial institution identified by anonymous codings for delivery of internet advertising and forming an anonymous relationship between the consumers and the advertising delivery provider…..; the anonymous records further comprising consumer records of financial activity and lacking both personal identity information and an indication of a consumer preference for delivery of internet advertising; the advertising delivery provider collating, via a processor, the anonymous records in response to a targeted advertising program received from a marketer;……; the advertising delivery provider creating a list of targeted corresponding anonymous codings associated with the anonymous records identified as matching the targeted advertising program, the list comprising a market segment selected for receipt of an ad comprising the advertising campaign; ….. the advertising delivery provider receiving a signal from the financial institution indicative…..; the advertising delivery provider communicating the ad to the financial institution for display as the unsolicited advertisement to the corresponding consumer via the communication platform of the financial institution in direct response to the financial institution signal and without consumer authorization therefor, and wherein the anonymous relationship is maintained during the communicating; the advertising delivery provider monitoring click activity; and upon determining that the ad has been clicked and the consumer redirected to a website corresponding to the ad or the targeted advertising program, recording the click activity for including in a report generated for the marketer, and if the ad has not been clicked, recording that the ad has not been clicked for including in the generated report}; however, it has been held that deleting elements when the function of element is not desired is obvious. See MPEP 2144.04 Section II.  Therefore, It would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify or to omit the additional elements of Claims 1, 19 and 23 of U.S. Patent 11,250,474 B2 the to arrive at the claims 26, 47, 52 and 55 of the instant application because the person of ordinary skill would have realized that the remaining element would perform the same functions as before. “Omission of element and its function in combination is obvious expedient if the remaining elements perform same functions as before.” See In re Karlson (CCPA) 136 USPQ 184, decide Jan 16, 1963, Appl. No. 6857, U. S. Court of Customs and Patent Appeals. 
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claim Rejections - 35 USC § 101
	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

4.	The claimed invention (Claims 26-57) is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. The claim(s) recite(s) abstract ideas including “Certain Methods of Organizing Human Activity”, which have been identified/found by the courts as abstract ideas in new 101 memos of the subject matter eligibility in here (https://www.uspto.gov/patent/laws-and-regulations/examination-policy/subject-matter-eligibility) including 2019 Revised Patent Subject Matter Eligibility Guidance. This judicial exception is not integrated into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because It/they is/are recited at a high level of generality and/or are recited as performing generic computer functions routinely used in the computer applications:
Independent claim 36 (Step 2A, Prong I): is directed to multiple abstract ideas including “Certain Methods of Organizing Human Activity”:
	Claim 55, steps/limitations 1-10 of receiving financial transaction data from a financial institution, wherein the financial transaction data is associated with a unique consumer identification code (UCIC) assigned by the financial institution, and wherein the UCIC and the financial transaction data do not contain information that reveals the identify of a consumer linked to the UCIC (step 1);  creating an advertisement delivery identification code (ADIC) and associating the ADIC with the UCIC assigned by the financial institution (step 2); associating the ADIC with a unique identifier associated with a computing device, wherein the ADIC is associated with the unique identifier (part of step 3); receiving one or more criteria for recipients of a targeted advertisement (step 4); identifying, via at least one of the ADIC or UCIC, a recipient of the targeted advertisement by matching the financial transaction data with the one or more criteria (step 5); detecting the unique identifier associated with the computing device (step 6); determining that the unique identifier is associated with the at least one of the ADIC or UCIC identified as a recipient of the targeted advertisement (step 7); delivering the targeted advertisement to the user associated with the at least one of the ADIC or UCIC (step 8); monitoring the delivered targeted advertisement (step 9); and recording activity based on the monitored delivered targeted advertisement (step 10) fall within “Certain Methods of Organizing Human Activity” grouping of abstract idea because these steps mainly describe the concepts of commercial or legal interactions (advertising, marketing or behaviors); and managing personal behavior or relationships or interactions between people (including following rules or/and instructions) 
Independent claim 55, Step 2A (Prong II):  Accordingly, the claim recites an abstract idea(s) as pointed out above. This judicial exception(s) is/are not integrated into a practical application.  Specifically, the method claim 25 does not recite any machine (e.g., processor, device) to perform the steps at all.  Even if the claim 55 did recite a machine/additional element (e.g., processor, device) to perform the identified abstract steps 1-10, this additional element would amount to no more than mere instructions to apply the judicial exception(s) steps 1-10 above; thus is not significantly more than the identified abstract idea.  Further, the additional underlined limitation in step 3 of “associating the ADIC with a unique identifier associated with a computing device, wherein the ADIC is associated with the unique identifier when a consumer linked to UCIC is logged onto the website operated by the financial institution…..”, is merely general link to technological environment; thus is not significantly more than the identified abstract idea.  Note that the action of “logged into the website” is not positively recited in the method claim 35, but it rather merely for describing the situation (general link to technological environment) for when the abstract idea of “associating….” is taken place.  Furthermore, the last step 10 of “delivering the targeted advertisement to an interface of the computing device…..” is merely displaying data/ transmitting data/ sending data, which is considered as insignificant extra solution activity; thus is not significantly more than the identified abstract idea(s).  Also, the additional element in the preamble and last step 10 of “an interface of the computing device” is merely a destination, where information (e.g., target advertisement) is sending/delivering to; which is considered as merely general link to technological environment; thus is not significantly more than the identified abstract idea.  Again, the claim is directed to an abstract idea. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.   For the above mentioned reasons, viewed the claim as a whole, the additional elements/additional limitations/additional steps individually and in combination do not integrate the identified abstract idea into a practical application.   Furthermore, there is neither improvement to another technology or technical field nor an improvement to the functioning of the computer itself.
Independent claim 55 (step 2B):  The Examiner notes again the method claim 25 does not recite any machine (e.g., processor, device) to perform the steps at all.  Again, even if the claim 55 did recite a machine/additional element (e.g., processor, device) to perform the identified abstract steps 1-10, this additional element would amount to no more than mere instructions to apply the judicial exception(s) steps 1-10 above; thus is not significantly more than the identified abstract idea.  Further, the additional underlined limitation in step 3 of “associating the ADIC with a unique identifier associated with a computing device, wherein the ADIC is associated with the unique identifier when a consumer linked to UCIC is logged onto the website operated by the financial institution…..”, is merely general link to technological environment; thus is not significantly more than the identified abstract idea.  Note that the action of “logged into the website” is not positively recited in the method claim 35, but it rather merely for describing the situation (general link to technological environment) for when the abstract idea of “associating….” is taken place.  Furthermore, the last step 10 of “delivering the targeted advertisement to an interface of the computing device…..” is merely displaying data/ transmitting data/ sending data, which is considered as insignificant extra solution activity; thus is not significantly more than the identified abstract idea(s).  Also, the additional element in the preamble and last step 10 of “an interface of the computing device” is merely a destination, where information (e.g., target advertisement) is sending/delivering to; which is considered as merely general link to technological environment; thus is not significantly more than the identified abstract idea.
When reevaluating in at step 2B here, besides being considered as “insignificantly extra solution activities” in step 2A prong 2, step 10 of “delivering the targeted advertisement to an interface of the computing device…..”” is also well-understood, routine and conventional activities amount to no more than implementing the abstract idea with a computerized system; thus are not significantly more than the identified abstract idea.  The use of generic computer to transmit/display/receive and store information through an unspecified generic computer does not impose any meaningful limit on the computer implementation of the abstract idea.  According to MPEP 2106.05 (d), elements that the Courts have recognized as well-understood, routine, conventional activity in particular fields are e.g., "Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93; and Electronic recordkeeping, Alice Corp., 134 S. Ct. at 2359, 110 USPQ2d at 1984 (creating and maintaining "shadow accounts"); Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log)".
Thus, evidences has been provided to show these additional elements are well-understood, routine, conventional activity according to Berkheimer memo.  Viewed as a whole, even in combination, the additional elements/additional limitations in claim 36 do not amount to significantly more/ do not provide an inventive concept because these the additional elements/additional limitations in combination merely applying the abstract idea to a generic computer and/or well-understood, routine, conventional activity in the field.  Furthermore, there is neither improvement to another technology or technical field nor an improvement to the functioning of the computer itself.  
As per independent claims 26, 47, and 52: The method claims 26, 47 and 52 recite similar features/limitations in method claim 55.  Therefore, these claims are also rejected as ineligible subject matter under 35 U.S.C. 101 for substantially the similar reasons as the claim(s) 55. The underlined components (i.e., an interface of a computing device, advertisement delivery identification is associated with the unique identifier when a consumer linked to the consumer identification is logged onto a website….) described in independent claims 26, 47, and 52 add nothing of substance to the underlying abstract idea. At best, the claim(s) are merely providing an environment to implement the abstract idea.
Dependent claims 27-46, 48-51, 53-54 and 56-57 are merely add further details of the abstract steps/elements recited in claims 26, 47, 52 and 55 without including an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment.  Therefore, dependent claims 27-46, 48-51, 53-54 and 56-57 are also non-statutory subject matter. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thuy Nguyen whose telephone number is 571-272-4585.  The examiner can normally be reached on Mon-Fri, 8:30 am to 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Hajime Rojas can be reached on 571-270-5491.  The FAX number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 1866-217-9197 (toll-free).
/THUY N NGUYEN/Examiner, Art Unit 3681